ORDER
DOTY, District Judge.
This matter is before the court on defendants’ motion to supplement the record in Powell. Based on a review of the file, record and proceedings herein, the court denies defendants’ motion.
DISCUSSION
Defendants move the court to add various materials to the Powell record that relate to the issue of the National Football League Players Association’s (“NFLPA”) status as a collective bargaining representative of the NFL players. Defendants contend that the NFLPA’s status was purportedly determined by “Plaintiffs’ Motion for Partial Summary Judgment” in Powell.1 *383Defendants argue that the submitted materials are newly discovered evidence that should be added to the record pursuant to Federal Rule of Civil Procedure 60(b).
It is undisputed that the materials that defendants seek to add to the Powell record relate solely to the issue of the NFLPA’s status as a collective bargaining representative of NFL players. After the Eighth Circuit’s decision in Powell v. National Football League, 930 F.2d 1293 (8th Cir.1989), however, that status was never subject to a partial summary judgment motion filed in Powell. The issue of the NFLPA’s status was presented in a motion for partial summary judgment only in the McNeil litigation and resolved by this court’s order dated May 23, 1991. Powell & McNeil v. National Football League, 764 F.Supp. 1351, 1360 (D.Minn.1991). In that order, the court, for convenience, combined one motion that related to the Powell litigation, defendants’ motion to consolidate the Powell and McNeil cases, with three motions that related solely to McNeil, including plaintiffs’ motion for partial summary judgment on the labor exemption issue. Id. The court issues the present order solely in Powell to dispel any confusion about which holding applies to which case.
Defendants point to the court’s latest order in Powell as evidence that the labor exemption issue was somehow determined in Powell. In that September 30, 1991, order, the court distinguished between the NFL’s conduct before and after November 6, 1989, for purposes of class decertification. That delineation, however, was based on the parties’ agreement, for purposes of the decertification motion, that the labor exemption ended as of November 6, 1989. The court also applied its McNeil labor exemption holding in Powell in the September 30, 1991, order as it would have applied any other precedent; not as a prior holding in the Powell case.2 After the Eighth Circuit’s decision in Powell, this court has not issued another decision involving the labor exemption issue in Powell because since that time neither side has moved for partial summary judgment or for any other order relating that issue in the Powell case. Thus, after the Eighth Circuit’s decision, Powell has no further record concerning the NFLPA’s status that could be supplemented by the allegedly newly discovered evidence. The court reiterates that the NFLPA’s status was only decided in McNeil and thus denies the defendants’ motion to supplement the record in Powell and strikes the materials submitted by defendants from the Powell record.
Plaintiffs also seek to recover their costs, expenses and attorneys’ fees pursuant to 28 U.S.C. § 1927 and Federal Rule of Civil Procedure 11. Such awards are at the court’s discretion. See, e.g., Chamber v. Nasco, Inc., — U.S.-, 111 S.Ct. 2123, 2132-33, 115 L.Ed.2d 27 (1991) (citing Roadway Express, Inc. v. Piper, 447 U.S. 752, 765, 100 S.Ct. 2455, 2463, 65 L.Ed.2d 488 (1980)). Plaintiffs argue that defendants’ motion in Powell is “utterly baseless”, and nothing more than an attempt to improperly supplement the record in order to obtain appellate review of the NFLPA’s status in Powell despite the Eighth Circuit’s refusal to review that issue in McNeil. Defendants’ summary of their issues on appeal in Powell supports plaintiffs’ contentions.3 The court con-*384eludes that defendants’ motion to supplement the record in Powell is utterly baseless and escalates litigation costs “unnecessarily and vexatiously.” Lupo v. R. Rowland & Co., 857 F.2d 482, 486 (8th Cir.1988) (quoting Bastien v. R. Rowland & Co., 116 F.R.D. 619, 621 (E.D.Mo.1987)), cert. denied, 490 U.S. 1081, 109 S.Ct. 2101, 104 L.Ed.2d 662 (1989). Accordingly, based on Federal Rule of Civil Procedure 11 and its inherent powers, the court grants plaintiffs’ request for costs, expenses and attorneys’ fees in the amount of $12,395.75.
Accordingly, IT IS HEREBY ORDERED that:
1. Defendants’ motion to supplement the record in Powell is denied and the materials submitted by defendants are struck from the Powell record; and
2. Plaintiffs’ request for costs, expenses and attorneys’ fees in the amount of $12,395.75 is granted.

. In their moving papers, defendants took the position that plaintiffs actually made this mo*383tion in McNeil. During oral argument, they retreated from that position and asserted that the Powell record should be supplemented merely because all of the NFL cases were "so intertwined.”


. The court also applied its McNeil holding as precedent in the Five Smiths case in its order dated June 27, 1991. Five Smiths v. National Football League Players Ass'n, No. 4-90-261, slip op. at 2 (D.Minn June 27, 1991). Although the court, in the Five Smiths order, referred to that prior decision as one in the Powell and McNeil
cases, by that reference the court did not intend to modify the clear wording of its May 23, 1991, decision that:
Plaintiffs’ motion in McNeil for partial summary judgment is granted and defendants’ labor exemption defenses as contained in the second and third defenses of their answer are hereby struck.
764 F.Supp. at 1360.


. Defendants’ Appeal Information Form, dated October 15, 1991, states that:
1. Did the District Court commit error when it granted plaintiffs’ motion for partial sum-
*384mary judgment and struck defendants’ labor exemption defense as to plaintiffs' antitrust claims after November 6, 1989?
7. Did the District Court commit error in the manner in which it applied the nonstatutory labor exemption?
Defendants thus incorrectly represent to the Eighth Circuit that a motion for partial summary judgment was somehow decided in Powell, when in fact it was only filed and decided in McNeil.